FILED

IN THE UNITED STATES DISTRICT COURT

   
   

FOR THE WESTERN DISTRICT OF TEXAS MAR 24 2029
WACO DIVISION CLERK, U.S. DIBFRICE Gone
WESTERN DETRICTAE zE%
av 7 LF

STANDING ORDER REGARDING SCHEDULED HEARINGS IN CIVIL CASES
IN LIGHT OF CHIEF JUDGE GARCIA’S MARCH 24 AMENDED ORDER

In light of Chief Judge Garcia’s Amended Order dated March 24, the Court enters the
following order:

e All hearings for civil cases on the Waco division’s docket will continue as
scheduled, but will occur telephonically. The Court will provide the dial-in
information! either via e-mail or within an order. Because there may be several
hearings back-to-back, attorneys should wait until their case is called before
speaking. Parties are encouraged to dial-in at least 10 minutes before the
scheduled start time.

e For non-Markman hearings, to the extent a party wishes to use PowerPoint
slides, the party must email them to the Court at least 24 hours before the hearing.
If both parties wish to use PowerPoint slides, the parties must email them to the
Court at an agreed time at least 24 hours before the hearing. Ifa party fails to
email slides to the Court at least 24 hours before the hearing, the Court will deem
that that party has waived its ability to use slides during the hearing.

e For Markman hearings, parties must email any slides they wish to use within 6

hours of receiving preliminary constructions from the Court.

 

' The parties are directed to provide a back-up conference call number in case there are technical issues with the
Court’s conference call number.
SIGNED this 24th day of March, 2020.

 

 

ALAN D ALBRIGHT
UNITED STATES DISTRICT JUD.
